*752
ORDER

Alicia Nichols (“Mother”) appeals from the trial court’s judgment terminating her parental rights to her daughter, N.H., and her son, W.N. Mother argues the trial court erred in terminating her 'parental rights because the State failed to present clear, cogent and convincing evidence that grounds for termination of her parental rights existed under Subsections 211.447(2) and 211.447.4(3), RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court terminating the parental rights of Mother is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).